DETAILED ACTION
This Office Action is in response to the amendment filed 8/18/2021.  Claims 5-20 are pending in this application.  Claims 5 and 11 are independent claims.  This Office Action is made non-final after an RCE filed 8/18/2021.  The present application, filed on or after March
16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
Claim 5 recites a method of randomly selecting a final user from a set of users, including retrieving an ASCII representation of each user’s name from an ASCII table, computing a random number seed value based on the retrieved ASCII values, determining a random number based on the random number seed value and assigning it to a user, sorting users based on a record of user inputs, determining whether to remove a user by computing a seed value based on the retrieved ASCII values, and randomly removing all users except the final user.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers performance of the claim’s limitations in the mind.  For instance, retrieving ASCII representations of names from a table, computing seed values based on ASCII (i.e. 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a computer-implemented method”, wherein retrieving is performed “by the computer system” “from an electronically stored ASCII table”, “storing” data associations and “an indication of the final user” “in a memory device or another memory device”, and “display[ing]” “an item” “on a website or a computer-implemented application”.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis, displaying information, and storing data in memory (see MPEP 2106.05(f)).  For example, the “memory” merely operates to generically store data and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the “displaying” limitation represents extrasolution 
Under Step 2B, Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a computer system” with “a memory device” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II).  Finally, the “displaying” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim, and further is well-understood, routine and conventional.  The courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Accordingly, Claim 5 is not patent-eligible under 35 U.S.C. 101.

As per Claims 6-10, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  The claims are dependent on Claim 5, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite 

Claim 11 recites a method of selecting a final user from a set of users comprising limitations similar to Claim 5 as discussed above, such as assigning random numbers to users, sorting the set of users, arranging the users, retrieving an ASCII representation of user’s names from an ASCIII table, removing a user(s) from the set of users, and performing division, multiplication, subtraction and rounding.
Under Prong One of Step 2A of the 2019 PEG, the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts, and (2) performance of the claim’s limitations in the mind.  For instance, performing division, multiplication, subtraction, and rounding strictly comprises mathematical calculations.  Furthermore, steps such as assigning numbers to users, sorting the users, arranging the users, retrieving ASCII representations of names from a table, removing users, combining subsets of users, etc. covers performance of the steps in the mind, but for the recitation of generic computer components.  That is, other than reciting “a computer-implemented method”, selecting and retrieving “by a computer system”, or storing data in memory, nothing in the claim precludes such steps from practically being performed in the mind.  For instance, assigning numbers to users, arranging the users based on the numbers, sorting the users, converting letters to ASCII values, and removing a user from the set can be done manually, e.g. with pen and paper.  Moreover, a person could easily use a pen-and-paper table to lookup ASCII values of letters and names.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a computer-implemented method” wherein assigning, removing, and retrieving (from the ASCII table) are performed “by a computer system”, as well as “storing an indication of the final user in a memory device in the computer system”, and “display[ing]” “an item” “on a website or a computer-implemented application”.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis/mathematical calculations, displaying information, and storing the results to generic memory.  Additionally, the “displaying” limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a computer system” with “a memory device” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as 

As per Claims 12-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 11, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues in Remarks filed 8/18/2021 that displaying a product or service on a website or computer-implemented application cannot be performed in the human mind.
The Examiner respectfully submits that the claim rejection(s) presented above do not consider the limitation “causing to be displayed on a website or a computer-implemented application an item” to be performed in the mind.  Rather, the limitation is considered an 

Applicant additionally argues that taking into account a user’s historical inputs on a computer, which must be captured by and stored on the computer, cannot be carried out in the human mind.
The Examiner respectfully submits that the claims do not positively claim the steps of capturing and storing user inputs on a computer.  Instead, the claims merely state that sorting of users is “based on a historical record of user inputs given by each of the users on the website or on the computer-implemented application”.  In other words, the claims require sorting users based on historical information, wherein the type of information is qualified as user inputs from a 

Applicant also argues that retrieving an ASCII-value representation from an electronically stored ASCII table cannot be performed using the human mind.
The Examiner respectfully submits that, as noted in the above claim rejection(s), retrieving an ASCII representation from a table may be performed in the mind, but electronically storing the table is an additional element which is analyzed in Prong Two of Step 2A and in Step 2B of the 35 U.S.C. 101 analysis, to determine if the additional element provides a practical application of the judicial exception or significantly more than the judicial exception.  As claimed, the “electronically stored ASCII table” is recited at a high-level of generality, i.e. as generically stored data which provides the data for use in the claimed abstract idea.  The claims fail to recite structural or functional limitations that would make the stored table any more particular than generic computer memory.  Therefore, the limitation amounts to no more than 

Finally, Applicant’s arguments with respect to “methods of organizing human activity” have been considered but are moot because the new ground of rejection no longer relies on that grouping of abstract ideas in the rejection(s) under 35. U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182